
	
		I
		112th CONGRESS
		2d Session
		H. R. 6711
		IN THE HOUSE OF REPRESENTATIVES
		
			December 27, 2012
			Ms. Richardson
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To direct the Secretary of Homeland Security to make
		  certain considerations when assigning chemical facilities to risk-based tiers
		  pursuant to the Chemical Facility Anti-Terrorism Standards.
	
	
		1.Short titleThis Act may be cited as the
			 Keeping our Communities Safe by
			 Strengthening Safety Standards for Chemical Facilities
			 Act.
		2.Considerations in
			 assignment of chemical facilities to risk tiers pursuant to the Chemical
			 Facility Anti-Terrorism StandardsSection 550(a) of the Department of Homeland
			 Security Appropriations Act, 2007 (Public Law 109–295) is amended by inserting
			 before the period at the end the following: : Provided
			 further, That in assigning a chemical facility to a risk tier pursuant
			 to this section, the Secretary shall consider the proximity of the facility to
			 population centers, schools, and other facilities at risk of creating a
			 secondary explosion.
		
